984 So.2d 580 (2008)
Erin LUCAS, as Personal Representative of the Estate of David Haas, Deceased, Appellant,
v.
Norris E. WILLIAMS, Amy Williams, and U-Haul Co. of Florida, a Florida corporation, Appellees.
No. 1D07-4771.
District Court of Appeal of Florida, First District.
May 30, 2008.
P. Scott Russell, IV, Jacksonville, for Appellant.
Jennifer Cassady of Harris Brown, P.A., Jacksonville, for Appellees Norris E. Williams and Amy Williams.
Edward McCarthy, III, of Rogers Towers, P.A., Jacksonville, for Appellee U-Haul Co. of Florida.
Jonathan S. Franklin of Fulbright & Jaworski, LLP, Washington, D.C., Pro Hac Vice, for Appellee U-Haul Co. of Florida.
Jeffrey S. Bucholtz, Acting Assistant Attorney General; Mark B. Stern and Charles W. Scarborough, Appellate Staff Civil Division, Department of Justice, Washington, D.C., Amicus Curiae.
PER CURIAM.
AFFIRMED. See Garcia v. Vanguard Car Rental, USA, Inc., 510 F.Supp.2d 821 (M.D.Fla.2007); Kumarsingh v. PV Holding Corp., 983 So.2d 599 (Fla. 3d DCA 2008), rev. denied, SC08-320, 984 So.2d 519, 2008 WL 2264371 (Fla. May 19, 2008).
BROWNING, C.J., KAHN and THOMAS, JJ., concur.